DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1 – 9 and 15 - 20 are original.  Claims 10 - 14 are cancelled.  Still pending and being examined in this application are Claims 1 – 9 and 15 - 20.
Response to Amendment / Arguments
3.	Claims previously rejected under 35 USC 101 are withdrawn light of Applicant’s remarks.
	In response to the argument that Balaraman does not "generate a data structure for each item in a transaction ”, the Examiner respectfully disagrees.  The claims recite (in part):
electronically receiving an account identifier associated with a purchase transaction and, for each item in the purchase transaction, an item identifier and price data; 
	generating a data structure in memory for each item included in the purchase transaction, the data structure of each item including an item identifier and respective price data.
It is unclear to one of ordinary skill whether the received item identifier and (included identifier) within the generated data structure are one in the same.  Additionally, “each” item is not been previously defined.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).   
 Balaraman et al. teaches entities passing transaction data to create and enforce contract(s) on a blockchain.  Each authorization request includes, but not limited to a merchant ID, blockchain address, a transaction account number, a transaction amount, and a transaction ID [0034; 0037 “Merchant system 120 may transmit a merchant registration request…may comprise a merchant ID, the public key received in step 205, and the selected smart contract from step 207…In response to merchant system 120 optionally generating the merchant smart contract (e.g., during step 209 through step 213), the merchant registration request may comprise the merchant smart contract and/or the blockchain address of the deployed merchant smart contract to the blockchain.”; 0041 “Merchant application 117 transmits an authorization request…may comprise data regarding the transaction, such as, for example, the merchant ID, the transaction account number, a transaction amount, a transaction ID, or the like…”].
Therefore,  Balaraman et al. teaches generating a data structure in memory for each item included in the purchase transaction, the data structure of each item including an item identifier and respective price data.
Claim Rejections - 35 USC § 112
4.	Claims 1 – 9 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Indefinite – Unclear
	Claim 1 recites, “generating a data structure…including an item identifier and respective price data”.  However, the previous limitation recites, “electronically receiving…an item identifier….”.  It is unclear to one of ordinary skill in the art whether the item identifier received is the same as the one included within the generated data structure.  Claim 15 recites similar language.
	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 – 9 and 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaraman et al. (US 2019/0164157 A1).
Regarding Claims 1 and 15, Balaraman et al. teaches,
a network interface device [0059]; 
a computer processor [0090 – 0092]; and 
a memory device, with instructions stored thereon, which when executed by the computer processor cause the system to perform data processing activities comprising [0090 - 0092]:  
electronically receiving an account identifier associated with a purchase transaction and, for each item in the purchase transaction, an item identifier and price data [Abstract;  0025 “…write transaction data to the blockchain and request public key (e.g., blockchain address) and private key pairs from blockchain network…”; 0028 “The smart contracts may take as an input the fields included for writing during the transaction authorization process, such as, for example, a user ID, a merchant ID, transaction data (e.g., payment amount, etc.), public keys, or the like”; 0035 “Merchant blockchain wallet 125 may generate and/or receive the asymmetric key pair, including the private key (e.g., merchant private key) paired with the public key (e.g., merchant public key)...The public key may comprise a blockchain address.”; 0040 “a transaction authorization process…User device 110 initiates a transaction via merchant application…the transaction may be initiated based on the smart contract selected by the merchant during the merchant registration process…”]; 
generating a data structure in memory for each item included in the purchase transaction, the data structure of each item including an item identifier and respective price data [0034; 0037 “Merchant system 120 may transmit a merchant registration request…may comprise a merchant ID, the public key received in step 205, and the selected smart contract from step 207…In response to merchant system 120 optionally generating the merchant smart contract (e.g., during step 209 through step 213), the merchant registration request may comprise the merchant smart contract and/or the blockchain address of the deployed merchant smart contract to the blockchain.”; 0041 “Merchant application 117 transmits an authorization request…may comprise data regarding the transaction, such as, for example, the merchant ID, the transaction account number, a transaction amount, a transaction ID, or the like…”]; 
signing each data structure in the memory with a private key of a private/public key-pair of a merchant of the purchase transaction [0023]; and 
transmitting each data structure generated for the purchase transaction to a location associated with the account identifier [0006; 0037; 0041 “Merchant application 117 transmits an authorization request…”; 0044 “…user blockchain wallet 115 may provide a link to the smart contract blockchain address allowing the user to access the smart contract.  In various embodiments, a customer may also interface with user blockchain wallet 115 (e.g., via pasting or inputting the smart contract blockchain address) to access the smart contract”; 0045; 0094].  
The Examiner notes, “the data structure of each item including an item identifier and respective price data”, recites non-functional descriptive material and is not functionally related to the memory in which it is stored, nor does it distinguish the claimed invention from the prior art (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)).
Regarding Claim 2, Balaraman et al.  teaches the invention above.  Balaraman et al. continues to teach wherein the data structure for each product further includes the account identifier [0028; 0041].  
Regarding Claim 3, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the account identifier is an address of the location associated with the account identifier to which each data structure is transmitted [0028; 0037; 0044]. 
The Examiner notes, “wherein…is an address of the location associated with the account identifier…”, recites non-functional descriptive material and is not functionally related to the memory in which it is stored, nor does it distinguish the claimed invention from the prior art (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)).
Regarding Claims 4 and 17, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the account identifier identifies a digital wallet to which each data structure is to be transmitted [0037; 0040; 0044].
  	Regarding Claims 5 and 16, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach further comprising: 
storing each data structure over a network location to a ledger [Abstract; 0021; 0022; 0045].  
Regarding Claims 6 and 18, Balaraman et al. teaches the invention above.  Balaraman et al. continues to teach wherein each data structure is a block of a blockchain and the ledger is a blockchain ledger [Abstract; Abstract; 0021; 0022; 0045].  
The Examiner notes, “wherein…is a block…”, recites non-functional descriptive material and is not functionally related to the memory in which it is stored, nor does it distinguish the claimed invention from the prior art (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)).Also, the language, “wherein…the ledger is a blockchain ledger”, recites a structural limitation and does not gain patentable weight in a method claim.  It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.] 1961)).
Regarding Claims 7 and 17, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the data structure of an item is an electronic proof of purchase of the respective item [0023; 0041; 0040; 0044; 0045].
The Examiner notes, “wherein…is an electronic proof of purchase of the respective item”, recites non-functional descriptive material and is not functionally related to the memory in which it is stored, nor does it distinguish the claimed invention from the prior art (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)).  
Regarding Claim 8, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the data structure includes further data of the transaction including data identifying the merchant and a date of the purchase transaction [Abstract; 0028].  
The Examiner notes, “wherein…data identifying the merchant and a date of the purchase transaction”, recites non-functional descriptive material and is not functionally related to the memory in which it is stored, nor does it distinguish the claimed invention from the prior art (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)).  
Regarding Claims 9 and 20, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach further comprising: receiving a payment with regard to at least one of the transmitted data structures subsequent to the respective data structure having been forwarded to an entity as authorized by a holder of the account [0043].

Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                               

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685